UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PAUL GENE ROCKWOOD, JR.,   )
                           )
          Plaintiff,       )
                           )
          v.               )                          Civil Action No. 16-0631 (RC)
                           )
                           )
FEDERAL BUREAU OF PRISONS, )
                           )
          Defendant.       )


                                  MEMORANDUM OPINION

       On March 6, 2017, the Court granted in part and denied in part the Bureau of Prisons’

Motion for Summary Judgment on Plaintiff’s claims brought under the Freedom of Information

Act (“FOIA”). The Court could not conclude that BOP had properly withheld information under

FOIA Exemption 7(E), and it directed BOP to supplement the record in that regard. 1 See Mem.

Op. and Order, ECF No. 14, at 10-12, 14. Pending before the Court are Defendant’s Renewed

Motion for Summary Judgment, ECF No. 15, and Plaintiff’s Cross-Motion for Summary

Judgment, ECF No. 17. For the reasons explained below, the Court will grant BOP’s motion,

deny Plaintiff’s motion, and enter judgment accordingly.

       It is undisputed that on March 20, 2017, BOP “issued a third supplemental release to

Plaintiff,” without “the withholdings that were based exclusively on [Exemption 7(E)].” Def.’s

Stmt. of Material Facts ¶ 8 (citing Second Decl. of Sharon Wahl ¶ 9). As a result, “[n]o




1
    As set out in the initial ruling, Plaintiff, a federal prisoner, sought BOP records related to his
request to be released early to a halfway house. BOP located five responsive records and
ultimately released all of them with redactions made pursuant to FOIA exemptions 5, 7(C), 7(E)
and 7(F). See Mem. Op. at 1-2.
                                                  1
portions of the released records have now been withheld pursuant to [that exemption] alone.” 2

Wahl Decl. ¶ 10.

       In his cross-motion for summary judgment, Plaintiff concedes “that there are no

remaining issues of material fact.” Pl.’s Mot. at 3. He seeks summary judgment nonetheless

based on BOP’s “untimely release.” 3 Id. But “[s]ummary judgment is available to the defendant

in an FOIA case when the agency proves that it has fully discharged its obligations under the

FOIA,” Moore v. Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996), “however fitful or delayed the

release of information . . . may be[,]” Perry v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982); see

Bayala v. United States Dep't of Homeland Sec., Office of Gen. Counsel, 827 F.3d 31, 34 (D.C.

Cir. 2016) (“In the FOIA context, . . . once all the documents are released to the requesting party,

there no longer is any case or controversy.”) (citing Perry)). Accordingly, Defendant’s renewed

motion for summary judgment is granted, and Plaintiff’s motion for summary judgment is

denied. A separate order accompanies this Memorandum Opinion.



                                                      ________/s/____________
                                                      RUDOLPH CONTRERAS
Date: March 2, 2018                                   United States District Judge




2
   A court need not consider the applicability of one exemption if the same information is properly
withheld under another exemption. See Roth v. U.S. Dep't of Justice, 642 F.3d 1161, 1173 (D.C.
Cir. 2011).
3
   Plaintiff also seeks a declaratory judgment, which is not an appropriate remedy in this case. See
Payne Enterprises, Inc. v. United States, 837 F.2d 486, 491 (D.C. Cir. 1988) (“A declaration that
an agency’s initial refusal to disclose requested information was unlawful, after the agency made
that information available, would constitute an advisory opinion in contravention of Article III of
the Constitution.”) (citation omitted)); Hunton & Williams LLP v. U.S. Envtl. Prot. Agency, 248
F. Supp. 3d 220, 259 (D.D.C. 2017), quoting Bangoura v. U.S. Dep't of Army, 607 F. Supp. 2d
134, 143 n.6 (D.D.C. 2009) (“‘FOIA does not create a cause of action for an agency’s untimely
response to a FOIA request’ beyond the ability to seek an injunction from the district court.”).
                                                 2